Citation Nr: 0914155	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-30 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer, as 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to August 
1986.  Service personnel records show that he served in 
Thailand from February 1968 to February 1969, and that while 
there, he was a Bulk Storage Attendant in the Base Fuels 
Branch, 56th Supply Squadron, Nakhon Phanom Royal Thai Air 
Force Base, Thailand. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  A video-conference hearing was held 
before the undersigned Board Veterans Law Judge in February 
2009.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran served on shore in the Republic of Vietnam 
during the Vietnam Era.

2.  The Veteran is disabled by prostate cancer.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, as 
secondary to Agent Orange exposure, have been met.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim has been granted, no further notification or assistance 
is necessary, and deciding the appeal is not prejudicial to 
the Veteran.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a Veteran served in the Republic of Vietnam during the 
Vietnam Era, he is presumed to have been exposed to herbicide 
agents.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  VA currently 
recognizes prostate cancer as associated with exposure to 
herbicides.  See 38 C.F.R. § 3.309(e) (2008).

The Veteran has had prostate cancer as reflected by October 
and December 2002 private medical records.  

The veteran's service personnel records indicate that he 
served in Thailand from February 1968 to February 1969, and 
that while there, he was a Bulk Storage Attendant in the Base 
Fuels Branch, 56th Supply Squadron, Nakhon Phanom Royal Thai 
Air Force Base, Thailand.  He was awarded the Vietnam 
Campaign Medal and the Vietnam Service Medal.  The Veteran 
testified that while at the above Air Force Base in Thailand 
during his service in Thailand, he refueled and washed C-130 
tankers that had been used to spray agent orange, that the 
sprayers were right near the refueling port, and that the 
drums were inside of the C-130s.  He also testified that he 
went to Vietnam on two occasions, got off of the aircraft, 
set up fuel pumps, picked the old ones up, and loaded them 
back onto the aircraft.  He indicated that he also went to 
Saigon for 3 days for rest and relaxation.  He submitted a 
photograph in August 2006 showing helicopters on the ground, 
and indicated that it was from April 1968 and that it was 
from an area in Vietnam he had been deployed to for refueling 
exercises, Pleiku or Phan Hin.  The photograph was taken from 
ground level.

The Board finds that there is credible evidence that the 
Veteran set foot on land in the Republic of Vietnam during 
the Vietnam Era, and he now is disabled by prostate cancer.  
Accordingly, presumptive service connection for prostate 
cancer based on Agent Orange exposure in Vietnam is granted.  


ORDER

Service connection for prostate cancer as a result of Agent 
Orange exposure is granted.


REMAND

PTSD and other psychiatric assessments, to include bipolar 
disorder and major depression, have been made.  The Veteran 
served in Thailand from February 1968 to February 1969, 
Germany from March 1969 to March 1972, and Germany from 
October 1983 to July 1985.  In July 2001, he indicated that 
Nakhon Phanom Royal Thai Air Force Base where he was 
stationed in Thailand had been used to transport many wounded 
soldiers, and that he saw them as part of his duties as an 
aircraft refueler.  A July 1968 service personnel record of 
his indicates that he served in support of rescue aircraft.  
Thus, this stressor will be considered to be confirmed.  

In August 2006, the Veteran submitted a photograph and 
indicated that it was of himself standing beside a crashed T-
28 aircraft, and he indicated that the crash occurred in July 
1968.  He had indicated in July 2001 that the pilot of that 
plane 



drowned because the plane had overturned into a drainage 
ditch on landing.  They tried to lift the wing up so that the 
pilot could escape, but were unsuccessful.  This stressor 
will be considered to be confirmed.  

According to records from Jeff Justice, M.S., LPC, the 
Veteran indicated in 2001 that an aircraft landed at his Air 
Force Base in Thailand with 3 of the 4 crew members already 
dead and that the pilot collapsed dead just as they were 
about to unstrap him.  In August 2006, he indicated that the 
pilot had had several severe gunshot wounds to his body, and 
that he witnessed crash recovery personnel remove all 4 of 
the dead bodies.  In February 2009, he indicated that this 
had occurred in June, July, or August 1968.  Since he has 
supplied specific dates, an attempt to verify the stressor 
must be made.  

The Veteran also stated in July 2001 that he witnessed a good 
friend who was a mechanic lose his arm in an aircraft 
propeller in Thailand.  He indicated in February 2009 that he 
thought that this occurred in May or June 1968.  Since 
specific dates have been provided, an attempt to verify this 
should be made.  

Some service personnel records were received in June 2003 as 
a result of a request to verify that the Veteran served in 
country in Vietnam.  However, not all service personnel 
records had been requested, and so there may be additional 
service personnel records available, showing the Veteran did 
honor guard for about three years at Dover Air Force Base 
between 1971 and 1978, as he claimed in August 2006, or 
helping to verify other claimed stressors.  Accordingly, a 
request for all available service personnel records should be 
made.  

Also, the Veteran testified during his February 2009 video-
conference hearing that there were records from Dr. Sherar 
Laben, Jeff Justice, M.S., LPC, from the Counseling Services 
of Dover, and from Shakir R. Meghani, M.D. that were 
available that he had not given to VA yet.  In April 2002, 
the Veteran indicated that he had had three weeks of 
inpatient psychiatric treatment, and in August 2005, he 
indicated that he had been hospitalized for PTSD in 2001 and 
in July 2005.  Those records should be obtained.

On his separation examination in June 1986, the Veteran 
stated that he had some nervous trouble and depression 
secondary to coming back to the U.S.  He has indicated that 
he was hospitalized at Tyndall Air Force Base in 1985 for 
psychiatric problems.  There is also evidence indicating that 
the Veteran is in receipt of disability benefits from the 
Social Security Administration (SSA).  These records should 
be requested on remand.

After attempts to verify unverified stressors have been made, 
a VA psychiatric examination should be conducted as indicated 
below.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete service personnel 
records and his complete service 
treatment records, including any 
clinical records and 
inpatient/hospitalization records 
showing treatment for psychiatric 
problems at Tyndall Air Force Base in 
1985.  If no records can be found, 
indicate whether the records do not 
exist and whether further efforts to 
obtain the records would be futile.

2.  Request all medical and legal 
documents pertaining to the veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not 
exist and whether further efforts to 
obtain the records would be futile.

3.  Make arrangements to obtain recent 
records of treatment the Veteran 
received from Dr. Sherar Laben, Jeff 
Justice, M.S., LPC, from the Counseling 
Services of Dover, and from Shakir R. 
Meghani, M.D.  Also, obtain the 
Veteran's inpatient psychiatric records 
from 2001 and July 2005.  

4.  Thereafter, review the file and 
prepare a summary of the Veteran's 
claimed but unverified stressors, to 
include his mechanic friend losing an 
arm in a propeller in May to June 1968 
at the Air Force Base in Thailand, and 
of the aircraft that landed at his Air 
Force Base in Thailand with 3 of the 4 
crew members already dead and with the 
pilot collapsing dead just as they were 
about to unstrap him, in June, July, or 
August 1968.  

The summary and all associated 
documents should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) and/or any 
other appropriate source.  Any 
information that might corroborate the 
veteran's alleged in-service stressors 
should be requested.

5.  After the foregoing development has 
been accomplished, schedule the Veteran 
for a VA psychiatric examination.  
Prior to conducting the examination, 
the examiner should be given the 
veteran's claims folder for review.  

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders-
IV (DSM-IV).  All necessary special 
studies or tests are to be 
accomplished.

The examiner must express an opinion as 
to whether the Veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by 



the Veteran and established as having 
occurred during the veteran's active 
service.

The examiner must also express an 
opinion as to whether PTSD had its 
onset during the Veteran's active 
service.  In providing this opinion, 
the examiner should discuss the 
significance, if any, of the veteran's 
complaints in June 1986 that he had 
some nervous trouble and depression 
secondary to coming back to the U.S.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  Finally, again consider the 
Veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


